Citation Nr: 1758874	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-33 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine disabilities, to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision that, in pertinent part, denied service connection for disabilities of the lumbar spine; and from a June 2010 rating decision that, in pertinent part, denied service connection for a cervical spine disability.  The Veteran timely appealed.

In May 2013 and April 2017, the Veteran withdrew his prior request for a Board hearing, in writing.

In June 2015, the Board remanded the matters for additional development.


FINDINGS OF FACT

1.  The evidence supports a link between current chronic myofascial pain syndrome of the low back and chronic low back pain resulting from the right pelvic fracture the Veteran sustained in service.

2.  A cervical spine disability is not attributed to service, and arthritis of the cervical spine was not manifested during active service or within one year of separation.


CONCLUSIONS OF LAW

1.  Chronic myofascial pain syndrome of the low back is part of, and proximately due to or the result of a service-connected disease or injury.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  A cervical spine disability was not incurred in or aggravated by active service, and arthritis of the cervical spine may not be presumed to have been incurred therein.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In an October 2017 brief, the Veteran challenged the factual basis for a September 2015 VA medical opinion.  However, as service connection for the claimed disability is being granted, any error is not prejudicial to the Veteran. 

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic and a presumptive disease.  See 38 U.S.C. § 1101.

The Veteran seeks service connection for disabilities of the lumbar spine and cervical spine, to include arthritis, which he believes had their onset in active service and are attributed to an in-service injury.  Specifically, he contends that all his medical problems stem from a motor vehicle accident in active service, and continue to cause him problems.  He indicated that he was a passenger in the January 1977 motor vehicle accident; and that he was hospitalized and unconscious for thirteen days, and had suffered a fractured pelvis and concussion.  He reported self-medicating since then; and reported having difficulties sleeping on his right side or on his back, and reported having constant pain from his neck to his low back.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Moreover, his service personnel records reveal that the accident was in the line of duty and is a finding which is binding on VA.  38 C.F.R. § 3.1(m) (2017).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. § 1111 (2012).  Here, clinical evaluation of the Veteran's spine was normal at his enlistment examination in June 1976, and the Veteran is presumed sound at entry.

Service treatment records reveal that the Veteran was "brought in" from a motor vehicle accident in January 1977.  Records dated in March 1978 show that he had been treated a year earlier for low back pain, after sustaining a pelvis fracture; and that he had reported experiencing worse pain over the last three months.  Examination in March 1978 revealed complaints of pain and tenderness over the posterior aspect of the pelvis and along the superior gluteal muscle.  Ranges of motion were essentially normal of the trunk and hip.  Diagnoses included low back pain and right posterior hip pain.  In June 1978, the Veteran again complained of low back pain, off and on, for the past year, and made reference to a fractured right hip in the January 1977 motor vehicle accident.  The physician noted the Veteran's history of right pelvic fracture with normal course recovery, and subsequent complaints of right hip pain with no positive findings related to the old fracture; and noted that the Veteran received physical therapy and exercise instructions, and now complained of right low back pain, after putting strain on his right hip.  The assessment in June 1978 was muscle strain.

On a "Report of Medical History" completed by the Veteran in May 1979, he checked "no" in response to whether he ever had or now had recurrent back pain.  The report of the Veteran's separation examination in May 1979 reveals no defects or diagnoses.
  
Post-service records include X-rays taken of the lumbar spine and cervical spine in March 2002, which reveal minor abnormalities. Some minor spurring at the margins of L2-L3 was noted; and some focal degenerative changes at C5-C6 level anteriorly, suggestive of possible disk disease, was noted.  Additional X-rays taken in November 2002 reveal intervertebral misalignment of L1, L4, and L5 motor units, body left rotation; lumbar spine was hyperlordotic with anterior shift of weightbearing gravity line.  Posterior narrowing of the disc space at L5-S1 also was noted.  

Records show that the Veteran was involved in another motor vehicle accident in November 2002, and had complaints of neck and low back pain since the November 2002 accident.  In a June 2003 letter, the Veteran's treating physician indicated that the Veteran had a history of low back pain prior to the November 2002 accident; and opined that the Veteran has suffered a chronic cervical/lumbar sprain/strain injury, secondary to the November 2002 motor vehicle accident.  The treating physician also opined in June 2003 that the Veteran's current lumbar pain complaints were a permanent aggravation of any "pre-existing" injury.

VA records show chronic back and neck pain in October 2003.  X-rays reveal no post-traumatic change of the lumbar spine; and no acute injury of the cervical spine, with some C5-C6 disk disease, chronic.  Diagnoses in July 2004 include lumbar spondylosis, cervical spondylosis, and chronic myofascial pain syndrome.

The report of an April 2010 VA examination includes diagnoses of lumbar spine degenerative joint disease and degenerative disc disease.  The Veteran reported the onset of low back pain after the January 1977 motor vehicle accident, which had worsened and now was constant.  Recent MRI scans revealed mild degenerative changes with retrolisthesis at L5; and disc disease with central canal stenosis and bilateral foraminal narrowing, facet hypertrophy, at L4-L5 and L5-S1.  Following examination, the VA examiner opined that disabilities of the lumbar spine were not caused by or a result of the January 1977 motor vehicle accident because X-rays taken at the time were normal.

The report of a June 2010 VA examination includes a diagnosis of lumbar disc disease.  The examiner reviewed the Veteran's claims file and noted that the Veteran was treated for low back pain in active service in March 1977, in March 1978, and in June 1978.  The examiner also noted the onset of low back pain in active service, and noted the Veteran's complaints of worsening pain.  Following examination, the examiner opined that the degenerative joint disease and degenerative disc disease of the lumber spine were not normal progression from the back condition from service, because X-rays of the lumbar spine were normal when the Veteran was treated for back pain in active service; and because current conditions of the spine were age-related.
  
MRI scans of the lumbar spine conducted in June 2012 reveal left eccentric disc bulge and superimposed inferior disc extrusion at L5-S1, contacting the S1 nerve roots; mild-to-moderate spinal stenosis at L4-L5, with the L5 nerve roots likely contacted; and less severe degenerative changes at other levels.

The report of a September 2015 VA examination includes a diagnosis of spondylosis of the lumbar spine.  The Veteran reported constant pain.  Ranges of motion were all normal, and muscle testing revealed normal strength.  The VA examiner indicated that arthritis was not documented in imaging studies; and that age-related changes were documented in MRI scans conducted in 2009, 2010, and 2012, and were documented as well in current lumbar spine series.  Following examination, the VA examiner opined that lumbar spondylosis was not caused by or related to active service.  In support of the opinion, the VA examiner reasoned that the condition was not etiologically related to service or had its onset within one year of separation because "such statement cannot be sustained by medical documentation or medical literature."  The VA examiner also opined that lumbar spondylosis was not caused by or aggravated by a healed hip fracture because "no medical literature can sustain this nexus."  The VA examiner reasoned that current medical literature supports that spondylosis is the "inevitable consequence of aging regardless of race, professional background, military service [history] or trauma/injury [history]."

Social Security records, received in May 2017, reveal a primary diagnosis of back disorder (disc/degenerative); and reveal a February 2003 diagnosis of chronic low back pain secondary to motor vehicle accident in 1977.

In October 2017, the Veteran's representative provided medical literature in support of chronic low back pain resulting from injury or trauma (see, e.g., www.uscspine.com/conditions/back-spinal-stenosis.cfm and www.hopkinsmedicine.org/healthlibrary/conditions/adult/orthopaedic_disorders/orthopedic_teratment_team_85.p00909).

In this case, the Board finds that the evidence is against a finding that arthritis of the lumbar spine and cervical spine was incurred in active service or within the first year after separation. In particular, the normal findings in service treatment records establish that arthritis was not "noted" at any time during active service; and that arthritis of the lumbar spine and cervical spine subsequently was identified long after service.  The Veteran's report of in-service onset is inconsistent with the normal separation examination.  Clearly, the Veteran did not have characteristic manifestations sufficient to identify the disease entity during service or within one year.  38 C.F.R. § 3.303.

Thus, his statement regarding the onset and continuity of arthritis of the lumbar spine and cervical spine since service lacks credibility.

Significantly, however, the evidence of record suggests that the origin of the Veteran's chronic low back pain may have derived from the January 1977 motor vehicle accident-i.e., as "part and parcel" of the service-connected residuals of right pelvic fracture.  The Veteran was treated for low back pain at various times during active service, following the January 1977 accident; and examiners have noted the onset of low back pain in active service.  Social Security records also attribute the Veteran's chronic low back pain to the in-service motor vehicle accident.  The Veteran's treating physician, in 2003, noted a history of low back pain prior to the November 2002 accident; and opined that current lumbar pain complaints were a permanent aggravation.  VA records also show chronic low back pain since then, and include a diagnosis of chronic myofascial pain syndrome in 2004.

As noted above, a continuity of symptomatology of arthritis has not been established.  In this regard, the Veteran has reported recurring symptoms of low back pain for the latest fifteen years or more post-service.  The Board finds the Veteran's complaints of recurring symptoms of low back pain at least since 2002, as credible and persuasive.  

A VA examiner in April 2010 opined that disabilities of the lumbar spine were not caused by or a result of the January 1977 motor vehicle accident due, primarily, to the absence of disease or injury shown on X-rays in active service.

Notwithstanding the April 2010 opinion, the Board finds that the June 2003 treating physician's opinion of "permanent aggravation" of the Veteran's existing low back pain is the most competent and probative evidence of record.  In essence, the Veteran's chronic myofascial pain syndrome involving the lumbar spine is considered as part and parcel of, and proximately due to residuals of pelvic fracture, which have been established as directly related to active service.  

Given the nature of the disability, the competent evidence of onset of low back pain in active service, the credible lay statements of worsening low back pain since 2002, and the treating physician's finding of permanent aggravation, the Board finds that the Veteran's currently diagnosed myofascial pain syndrome involving the lumbar spine is the result of disease or injury incurred in service.  See Hodges v. West, 13 Vet. App. 287, as amended (2000). 

With regard to the cervical spine, service treatment records contain a clinical record cover sheet dated in February 1977 that indicated that the Veteran sustained a concussion in the January 1977 motor vehicle accident.  There was a notation of a brain scan but clinical treatment records are silent for any neck symptoms of imaging studies of the cervical spine as would be expected for a head or whiplash injury.  In the discharge physical examination, the Veteran denied a history of a head injury. 

The evidence of record shows cervical pain following the November 2002 motor vehicle accident.  In a June 2003 letter, the Veteran's treating physician opined that the injury to the Veteran's neck is directly related to the November 2002 motor vehicle accident.  Moreover, VA records, dated in July 2004, show that the Veteran reported that he must have had a whiplash; and that it is the first time he had any problems with his neck.

The report of a June 2010 VA examination reveals that the Veteran was treated for neck pain following a post-service motor vehicle accident in November 2002.  The VA examiner noted that service treatment records were silent for any neck condition.  X-rays taken of the cervical spine in June 2010 revealed multi-level degenerative disc disease.  Following examination, the VA examiner opined that the degenerative disc disease of the cervical spine was not caused by or a result of the in-service motor vehicle accident.  In support of the opinion, the VA examiner reasoned that service treatment records were silent for any neck condition; and that this was not normal progression of any neck condition from service.

The report of a September 2015 VA examination includes a diagnosis of spondylosis of the cervical spine.  The Veteran reported constant pain.  Ranges of motion were limited in rotation to each side; muscle testing revealed normal strength.  The VA examiner indicated that arthritis was not documented in imaging studies; and that age-related changes were documented on current cervical spine series.  Following examination, the VA examiner opined that cervical spondylosis was not caused by or related to active service.  In support of the opinion, the VA examiner reasoned that the condition was not etiologically related to service or had its onset within one year of separation because "such statement cannot be sustained by medical documentation or medical literature."  The VA examiner also opined that cervical spondylosis was not caused by or aggravated by a healed hip fracture because "no medical literature can sustain this nexus."  

Social Security records, received in May 2017, reveal the onset of neck pain since the November 2002 accident-i.e., many years after service discharge.

Here, the Veteran is competent to testify as to symptoms he has experienced that are capable of lay observation, such as neck pain.  However, the lay evidence must be compared with the medical evidence, which shows no link between any current disability of the cervical spine and any in-service injury.  VA examiners explained that there were no neck problems noted in active service.  In this case, there is no reliable evidence linking the Veteran's cervical spine disability to disease or injury in active service.  The Board finds the medical evidence to be far more probative and more credible than the lay evidence.  

Moreover, the Veteran's statements are outweighed by each examiner, including the Veteran's treating physician, who found no link between current cervical spine disability and active service.  The examiners' opinions are more probative because they are based on a review of the Veteran's medical history and are supported by the evidence of record.

Here, the evidence weighs against granting service connection for a cervical spine disability; the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As noted above, however, service connection is warranted for chronic myofascial pain syndrome involving the lumbar spine.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C. § 5107.


ORDER

Service connection for chronic myofascial pain syndrome of the low back is granted.

Service connection for a cervical spine disability is denied.



____________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


